Citation Nr: 0305170	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  96-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of death pension benefits based on 
the need of the veteran's surviving spouse for regular aid 
and attendance or by reason of being housebound.  


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1942 to May 
1944.  He died in August 1995.  The appellant is his 
surviving spouse.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded this issue in April 
2000.  The claim has been returned to the Board for a final 
decision.  


FINDINGS OF FACT

1.  The nature and severity of the appellant's disabilities 
do not render her helpless or so nearly helpless as to 
require the regular aid and attendance of another.
 
2.  The appellant is not substantially confined to her home 
or immediate premises by reason of her disabilities.

 
CONCLUSION OF LAW

The criteria for special monthly pension based on the regular 
need for aid and attendance of another person or by reason of 
being housebound have not been met.   38 U.S.C.A. §§ 1541, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.351, 3.352, 3.502 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The Board finds that the statement and supplemental 
statements of the case, as well as letters dated in May 1997, 
September 1997, May 1998, August 2000, and December 2000, 
provided the appellant with adequate notice of what the law 
requires to award the benefit sought, what she needed to do, 
and that VA would help her secure evidence in support of her 
claim if such evidence was identified.  Additionally, she was 
provided with notice and the opportunity to appear for VA 
examinations on several occasions; however, she failed to 
report.  She did, however, submit an aid and attendance 
examination report from her treating physician.  

The statement and supplemental statements of the case 
provided notice to the appellant of what the evidence of 
record revealed, and why the evidence was insufficient to 
award the benefit sought on appeal.  She has also been 
advised, on numerous occasions, that she could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The appellant was in receipt of aid and attendance benefits 
while she was in a nursing home.  In December 1995, both she 
and the nursing home where she was staying advised the RO 
that she had been released.  In February 1996, the RO 
informed the appellant that her death pension award had to be 
further evaluated because of the notification that she was no 
longer a patient in a nursing home.  She was notified that 
the added benefits would terminate on April 1, 1996, unless 
medical evidence was received showing a need for the 
additional benefit.  In February 1996, an aid and attendance 
examination was conducted.  The RO subsequently terminated 
the appellant's aid and attendance benefits.  

The appellant argues that she is sick and disabled, incurs 
expenses because she requires a lot of medicine, in addition 
to her rent, clothing and food expenses, and that she should 
have at least half of the late veteran's pension because of 
her predicament.

Subsequently, the RO attempted to schedule her for additional 
VA aid and attendance examinations; however, she failed to 
report.  In addition, the RO asked that she submit any 
additional treatment records, or identify the providers so 
that the RO may obtain such records.  However, the appellant 
did not respond to the RO's request.  

Special monthly pension is payable to a surviving spouse of a 
veteran by reason of need for aid and attendance or being 
housebound.  38 U.S.C.A. § 1541(d) & (e); 38 C.F.R. 
§ 3.351(a)(5).  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  A claimant is considered to be in need of 
regular aid and attendance if:  1) she is blind or nearly 
blind; or 2) is a patient in a nursing home because of mental 
or physical incapacity; or 3) establishes a factual need for 
aid and attendance under the criteria set forth under 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

In this case, the appellant clearly does not meet the first 
or second criteria for establishing need for regular aid and 
attendance.   

In order to establish a factual need for aid and attendance, 
the following factors will be accorded consideration: 
inability of a claimant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  A 
finding that a claimant is "bedridden" will provide a 
proper basis for the determination.  38 C.F.R. § 3.352.  

Bedridden will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The criteria for permanently housebound are met when the 
claimant is substantially confined to her home (ward or 
clinical areas, if institutionalized) or immediate premises 
by reason of disability or disabilities, which it is 
reasonable certain will remain throughout her lifetime.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f).  

A February 1996 examination report indicates that the 
appellant's limitations were that she had problems with fine 
motor skills; she reportedly needed assistance at times with 
clothing.  She was able to feed herself, but needed 
assistance with bathing.  She was restricted in forward 
bending and side bending.  She ambulated with a slow, wide 
stance.  No other assistive devices for locomotion were 
indicated.  She was able to walk without the assistance of 
another less than or equal to one block.  She had decreased 
memory and dizziness at times.  Her family assisted her with 
shopping; but she needed a wheelchair.  She was able to leave 
home twice per week.  Her diagnoses were osteoporosis, 
osteoarthritis, hypertension, psoriasis, hyperlipidemia, and 
obesity.  

A follow-up examination was scheduled for January 2001, 
however, the appellant failed to report for the examination.  

The Board does not find that decreased memory and occasional 
dizziness present a circumstance which requires care or 
assistance on a regular basis to protect the appellant from 
hazards or dangers incident to her daily environment.  The 
examination of record simply provides no evidence of this, 
especially given the diagnoses provided by the physician.  
Further, the appellant has failed to report for subsequent VA 
examinations or provide any additional medical evidence which 
may provide a rationale or further explanation as to why 
these symptoms would make her unable to protect herself from 
the hazards incident to her daily environment.  Further, she 
has made no assertions that her disabilities are the reason 
that she should be awarded special monthly pension.  Rather, 
she appears to indicate that her request for such benefit is 
monetarily based.  

The Board notes that the February 1996 examination indicated 
that at times, the appellant required assistance with her 
clothing due to problems with fine motor skills, and that she 
needed assistance with bathing.  The Board finds that these 
particular functions with which the appellant requires some 
assistance, considered in connection with her condition as a 
whole, do not entitle her to aid and attendance benefits.  It 
is noted that she was able to ambulate around the house 
without any assistance, and that she was able to walk up to 
one block outside of the house.  She could also shop so long 
as she had a wheelchair.  Further, as mentioned above, her 
claim to entitlement to special pension benefits is primarily 
based on monetary reasons, and not on the severity of her 
disabilities.  The Board finds that the overall disability 
picture presented in this case, with the limitations noted 
above, are not sufficient to require the regular aid and 
attendance of another.

Finally, the 1996 aid and attendance examination report does 
not indicate that the appellant is substantially confined to 
her home or immediate premises by reason of her disabilities.  
As such, the claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Restoration of death pension benefits based on the need of a 
surviving spouse for regular aid and attendance or by reason 
of being housebound is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

